

117 HR 1713 IH: To amend the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 to require a study and report on adoption outcomes and the factors affecting those outcomes, and for other purposes.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1713IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Smucker (for himself and Ms. Underwood) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 to require a study and report on adoption outcomes and the factors affecting those outcomes, and for other purposes.1.Study and report on successful adoptionsSection 204 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5114) is amended to read as follows: 204.Study and report on successful adoptions(a)StudyThe Secretary shall conduct a study (directly or by grant to, or contract with, public or private nonprofit research agencies or organizations) on adoption outcomes and the factors (including parental substance use disorder) affecting those outcomes. (b)ReportNot later than the date that is 36 months after the date of the enactment of the Stronger Child Abuse Prevention and Treatment Act the Secretary shall submit a report to Congress that includes the results of the study required under subsection (a)..